DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 12/21/2021 is acknowledged.
Claims 1-14 & 21-26 are pending in this Application. Claims 15-20 are canceled. Claims 21-26 are new. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9-14 and 21-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For best understand and examination purpose, a nitride of the A-metal will be considered as A-metal nitride as discussed above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 8,969,169).
	Re claim 1, Chen teaches, Fig. 11, cols. 26-28 & claim 10, a semiconductor memory device comprising: 

-a first electrode (1106); 
-a second electrode (under BRI, consider 1112, 1114, 1116) on the first electrode (1106), the second electrode comprising a first layer (112), a second layer (1114), and a third layer (1116); and 
-a dielectric layer (1110) between the first electrode (1106) and the second electrode (1112, 1114, 1116), 
wherein the first layer (1112) is adjacent to the dielectric layer (1110), and the third layer (1116) is spaced apart from the first layer (1112) with the second layer (1114) interposed therebetween, and 
wherein a concentration of nickel in the third layer (e.g. nickel nitride, 1116) is higher than a concentration of nickel in the first layer (e.g. molybdenum oxide, 1112).

    PNG
    media_image1.png
    557
    529
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 
The teachings of Chen have been discussed above. 
Re claims 2 & 3, Chen teaches a concentration of nickel in the second layer (e.g. molybdenum oxide, 1114) is lower than the concentration of nickel in the third layer (nickel nitride, 1116), but does not teaches a concentration of titanium in the first layer is higher than a concentration of titanium in the third layer or a concertation of titanium in the second layer is lower than the concentration of titanium in the first layer. 
Chen does teach metal oxide including titanium oxide (col. 27, 3rd par.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen to obtain titanium oxide as the first layer to achieve higher concentration of titanium in the first layer In re Leshin, 125 USPQ 416. 
Re claim 5, Chen does not teach a thickness of a third layer is greater than 0A and equal to or less than 50A. 
Chen teaches “The goal is to utilize dielectric materials that exhibit an EOT of less than about 0.8 nm while maintaining a physical thickness of about 5-20 nm.” & “a first bottom electrode layer including between about 5 nm and about 10 nm” (col. 3, 3rd par. & col. 8, 6th par.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen to obtain a thickness greater than 0A and equal to or less than 50A, because thickness is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device.
Re claim 6, Chen teaches a top surface of the first layer (1112) is in physical contact with a bottom surface of the second layer (1114), and wherein a top surface of the second layer (1114) is in physical contact with a bottom surface of the third layer (1116) (Fig. 11). 
Allowable Subject Matter
6.	Claims 4, 7 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 9-14 & 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	2/3/22